

Exhibit 10.2
GENERAL CABLE CORPORATION
STOCK INCENTIVE PLAN
STOCK OPTION AGREEMENT
GRANTED TO:         «Name»
DATE OF GRANT:        «Date»
GRANTED PURSUANT TO:         General Cable Corporation Stock Incentive Plan
NUMBER OF UNDERLYING SHARES:     «Shares»
VESTING SCHEDULE:         1/3 on 201X
1/3 on 201Y
1/3 on 201Z
1.    Agreement. This Stock Option Agreement for Executives (the “Agreement”) is
made and entered into as of (the “Date of Grant”) between General Cable
Corporation, a Delaware corporation (the “Company”), and «Name», as a
participant (the “Participant”) in the General Cable Corporation Stock Incentive
Plan (the “Plan”), a copy of which is enclosed herewith. Capitalized terms not
defined herein shall have the meanings ascribed thereto in the Plan. It is the
intent of the Company and the Participant that the Option (as defined in
Paragraph 2 below) will not qualify as an “incentive stock option” under Section
422 of the Internal Revenue Code of 1986, as amended from time to time (the
“Code”).
2.    Grant. The Participant is granted an option to purchase shares of the
Common Stock of the Company (the “Option”). The Option is granted as provided
for under the Plan and is subject to the terms and conditions set forth in the
Plan and this Agreement. The Option granted hereunder is a matter of separate
inducement and is not in lieu of salary or other compensation for the services
of a Participant who is an employee of the Company or any of its Subsidiaries.
Except as otherwise provided in Paragraphs 5 and 6 below, the Option shall vest
according to the vesting schedule set forth above (the “Vesting Schedule”) only
if the Participant continues in employment through the vesting date set forth in
the Vesting Schedule.
3.    Exercise Price.     The exercise price of the Option is $ per share (the
“Exercise Price”).
4.    Exercise of the Option.
(a)    When the Option becomes vested in accordance with the Vesting Schedule or
Paragraphs 5 or 6, as applicable, the Participant may exercise part or all of
the vested and exercisable Option by delivering written notice to the Corporate
Secretary of the Company at the principal place of business of the Company,
specifying the Option being exercised and the number of shares to be purchased.
(b)    The Exercise Price shall be paid by the Participant on the date the
Option is exercised and prior to issuance of the shares of Common Stock. The
Exercise Price shall be paid in cash or, in the discretion of the Committee, (i)
by the delivery of shares of Common Stock then owned by the Participant (or by
attestation to such ownership), (ii) by the withholding of shares of Common
Stock for which the Option is exercisable, (iii) by delivering a properly
executed exercise notice to the Company, together with a copy of irrevocable
instructions to a broker to deliver promptly to the Company the amount of sale
proceeds to pay the Exercise Price, under procedures acceptable to the Company,
or (iv) by a combination of these methods. The Committee may prescribe any other
method of paying the exercise price that it determines to be consistent with
applicable law and the



--------------------------------------------------------------------------------



purpose of the Plan. Any shares of Common Stock delivered in payment of the
Exercise Price shall be valued at their Fair Market Value on the date the Option
is exercised.
(c)    The Company’s obligation to deliver shares of Common Stock upon exercise
of the Option shall be subject to all applicable laws, rules and regulations and
also to such approvals by governmental agencies as may be deemed appropriate by
the Committee.
(d)    Upon exercise of the Option (or portion thereof), the Option (or portion
thereof) will terminate and cease to be outstanding.
(e)    In no event may the Participant exercise the Option for a fraction of a
share.
5.    Termination of Employment.
(a)    In the event of the termination of the Participant’s employment prior to
the applicable vesting date, the Participant shall forfeit any unvested portion
of the Option, unless otherwise provided in this Paragraph 5 or Paragraph 6
below.
(b)    If the Participant’s employment terminates prior to the applicable
vesting date on account of the Participant’s death or Disability (as defined
below), any unvested portion of the Option will vest as of the date of the
Participant’s death or Disability. For purposes of this Agreement, “Disability”
shall mean the Participant is, by reason of a mental or physical impairment,
eligible to receive long-term disability benefits under the applicable long-term
disability plan of the Company.
(c)    If the Participant’s employment is terminated for Cause, the Option
(including any vested portion thereof) shall immediately be forfeited and the
Participant shall not have any further rights in respect thereof.
(d)    Any portion of the Option that vests upon termination of employment
pursuant to this Paragraph 5 shall be exercisable in accordance with Paragraph 4
above. Any portion of the Option that does not vest upon termination of
employment shall be forfeited and the Participant shall not have any right in
respect thereof.
6.    Change in Control. In the event of a Change in Control, the Committee may
take such actions with respect to the Option as it deems appropriate pursuant to
the Plan; provided that, if the Option continues in effect after a Change in
Control and the Participant’s employment is terminated by the Company without
Cause or the Participant terminates employment for Good Reason, upon or within
12 months following the Change in Control, any unvested portion of the Option
shall become fully vested upon such termination of employment.
7.    Termination of the Option.
(a)    The Option shall remain exercisable until the tenth anniversary of the
Date of Grant, unless it is terminated at an earlier date pursuant to the
provisions of this Agreement or the Plan.
(b)    In the event of termination of the Participant’s employment, the Option,
to the extent vested as of the date thereof (including pursuant to Paragraph 5
or 6 above) shall terminate immediately after the first to occur of: (i) one
year after termination of the Participant’s employment on account of death or
Disability; (ii) three years after termination of the Participant’s employment
on account of Retirement; (iii) 90 days after termination of the Participant’s
employment for any reason other than on account of death, Disability, Retirement
or for Cause; and (iv) immediately upon termination of the Participant’s
employment for Cause. For purposes of this Agreement, “Retirement” shall mean
termination of employment (other than for Cause) after the Participant has
attained age 62 and has completed ten years of service with the Company and its
Subsidiaries.
(c)    For the avoidance of doubt, no portion of the Option may be exercised
upon or after the tenth anniversary of the Date of Grant.

2

--------------------------------------------------------------------------------



8.    Rights as Shareholder. The Option shall be subject to the vesting
requirements and other restrictions as provided in this Agreement. The
Participant shall not have any of the rights of a shareholder with respect to
the shares of Common Stock underlying the Option until the Option is exercised
and such shares are delivered to the Participant. Upon the delivery of shares of
Common Stock under this Agreement upon exercise, the Participant shall have all
the rights of a shareholder with respect to such shares of Common Stock,
including, but not limited to, the right to vote such shares of Common Stock and
to receive all dividends and other distributions paid with respect to them, and
all such shares of Common Stock shall be evidenced by one or more certificates.
9.    Non-Transferability. During the Participant’s lifetime, the Option may not
be assigned, sold, exchanged, transferred, pledged, hypothecated or otherwise
disposed of and shall be exercisable only by the Participant. Any attempt by the
Participant to dispose of the Option in any such manner shall result in the
immediate forfeiture of the Option. Upon the death of the Participant, the
Option shall be exercisable only by the executor or administrator of the estate
of the deceased Participant or the person or persons to whom the deceased
Participant’s rights with respect to the Option shall pass by will or the laws
of descent and distribution.
10.    Tax and Social Insurance Withholding. Regardless of any action the
Company and/or the Subsidiary which employs the Participant (the “Employer”)
take with respect to any or all income tax (including U.S. federal, state and
local taxes and/or non-U.S. taxes), social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items legally due
by the Participant is and remains the Participant’s responsibility, and the
Company and the Employer: (a) make no representations or undertakings regarding
the treatment of any Tax-Related Items in connection with any aspect of the
Option, including the grant of the Option, the vesting of the Option, the
exercise of the Option or the subsequent sale of any shares of Common Stock
acquired pursuant to the Option and the receipt of any dividends; and (b) do not
commit to structure the terms of the grant or any aspect of the Option to reduce
or eliminate the Participant’s liability for Tax-Related Items.
Prior to the delivery of the shares of Common Stock upon the exercise of the
Option, if any taxing jurisdiction requires withholding of Tax-Related Items,
the Company may withhold a sufficient number of whole shares of Common Stock
otherwise issuable upon the exercise of the Option that have an aggregate Fair
Market Value (as defined under the Plan) sufficient to pay the minimum
Tax-Related Items required to be withheld with respect to the shares of Common
Stock (as determined by the Company in its sole discretion). The cash equivalent
of the shares of Common Stock withheld will be used to settle the obligation to
withhold the Tax-Related Items. Alternatively, the Company and/or the Employer
may, in their discretion, withhold any amount necessary to pay the Tax-Related
Items from the Participant’s salary/wages, cash amounts payable under this
Agreement or other amounts payable to the Participant, with no withholding in
shares of Common Stock.
In the event the withholding requirements are not satisfied through the
withholding of shares of Common Stock or through the withholding from the
Participant’s salary/wages, cash amounts payable under this Agreement or other
amounts payable to the Participant, no shares of Common Stock will be issued
upon exercise of the Option unless and until satisfactory arrangements (as
determined by the Committee) have been made by the Participant with respect to
the payment of any Tax-Related Items which the Company and/or the Employer
determine, in its sole discretion, must be withheld or collected with respect to
the Option. If the Participant is subject to taxation in more than one
jurisdiction, the Participant acknowledges that the Company, the Employer or
another Subsidiary may be required to withhold or account for Tax-Related Items
in more than one jurisdiction. By accepting this grant of the Option, the
Participant expressly consents to the withholding of shares of Common Stock
and/or the withholding of amounts from the Participant’s salary/wages or other
amounts payable to the Participant as provided for hereunder. All other
Tax-Related Items related to the Option and any shares of Common Stock delivered
upon exercise thereof are the Participant’s sole responsibility.

3

--------------------------------------------------------------------------------



11.    Legend. If the Company, in its sole discretion, shall determine that it
is necessary, to comply with applicable securities laws, the certificate or
certificates representing any shares of Common Stock delivered to the
Participant pursuant to this Agreement shall bear an appropriate legend in form
and substance, as determined by the Company, giving notice of applicable
restrictions on transfer under or with respect to such laws.
12.    Common Stock Subject to Securities Law. The Participant covenants and
agrees with the Company that if, with respect to the Option or any shares of
Common Stock delivered to the Participant pursuant to this Agreement, there does
not exist a Registration Statement on an appropriate form under the Securities
Act of 1933, as amended (the “Act”), which Registration Statement shall have
become effective and shall include a prospectus that is current with respect to
the Option or shares of Common Stock delivered pursuant to this Agreement,
(i) that he or she takes the Option or such shares of Common Stock for his or
her own account and not with a view to the resale or distribution thereof,
(ii) that any subsequent offer for sale or sale of any such shares of Common
Stock shall be made either pursuant to (x) a Registration Statement on an
appropriate form under the Act, which Registration Statement shall have become
effective and shall be current with respect to the shares of Common Stock being
offered and sold, or (y) a specific exemption from the registration requirements
of the Act, but in claiming such exemption, the Participant shall, prior to any
offer for sale of such shares of Common Stock, obtain a favorable written
opinion from counsel for or approved by the Company as to the applicability of
such exemption and (iii) that the Participant agrees that the certificates
evidencing such shares of Common Stock shall bear a legend to the effect of the
foregoing.
13.    Option Subject to Plan. This Agreement is subject to all terms,
conditions, limitations and restrictions contained in the Plan, which shall be
controlling in the event of any conflicting or inconsistent provisions, except
as permitted by the Plan. In the event, however, of any conflict between the
provisions of this Agreement or the Plan and the provisions of an employment or
change-in-control agreement between the Company and the Participant, the
provisions of the latter shall prevail, to the extent consistent with the Plan.
14.    Clawback. The Option granted in this Agreement and any shares of Common
Stock or value received pursuant to the Option will be subject to all applicable
clawback or recoupment policies, share trading policies and other policies that
may be implemented by the Company’s Board of Directors from time to time. In
addition, in the event that the Participant engages in any activity, before or
after termination of employment, that would be grounds for termination of the
Participant’s employment for Cause, or if otherwise permitted or required
pursuant to any clawback or recoupment policy of the Company, the Committee may
in its discretion:
(a)    determine that the Participant shall immediately forfeit the outstanding
portion of the Option (without regard to whether it is vested), and the
outstanding portion of the Option shall immediately terminate, and
(b)    require the Participant to return to the Company any cash or shares of
Common Stock of the Company received pursuant to the Option; provided that, if
the Participant has disposed of any shares of Common Stock received pursuant to
the Option, the Committee may require the Participant to pay to the Company, in
cash, the Fair Market Value of such shares of Common Stock as of the date of
disposition (less the Exercise Price paid by the Participant). The Committee
shall exercise the right of recoupment provided in this Paragraph 14(b) within
180 days after the Committee’s discovery of the applicable activity or within
any other period permitted pursuant to any applicable clawback or recoupment
policy.
For purposes of this Paragraph 14, the Participant expressly and explicitly
authorizes the Company to issue instructions, on behalf of the Participant, to
any brokerage firm and/or third party administrator engaged by the Company to
hold shares of Common Stock and other amounts acquired under the Plan to
re-convey, transfer or otherwise return such shares of Common Stock and/or other
amounts held on behalf of the Participant to the Company.

4

--------------------------------------------------------------------------------



15.    EU Age Discrimination. For purposes of this Agreement, if the Participant
is a resident of and employed in a country that is a member of the European
Union, the grant of the Option and this Agreement are intended to comply with
the age discrimination provisions of the EU Equal Treatment Framework Directive,
as implemented into local law (the “Age Discrimination Rules”). To the extent a
court or tribunal of competent jurisdiction determines that any provision of the
Agreement is invalid or unenforceable, in whole or in part, under the Age
Discrimination Rules, the Company, in its sole discretion, shall have the power
and authority to revise or strike such provision to the minimum extent necessary
to make it valid and enforceable to the full extent permitted under local law.
16.    Forced Sale of Shares; Compliance with Laws; Repatriation.
Notwithstanding anything in the Agreement to the contrary, if required by
applicable law or foreign exchange rules or regulations, the Company may, in its
sole discretion, require the Participant to immediately sell any or all shares
of Common Stock issued in connection with the Option (in which case, the Company
shall have the authority to issue sales instructions in relation to such shares
of Common Stock on the Participant’s behalf).
The Participant agrees, as a condition of the grant of the Option, to repatriate
all payments attributable to the Option and/or cash acquired under the Plan
(including, but not limited to, dividends and any proceeds derived from the sale
of the shares of Common Stock acquired pursuant to the Option) in accordance
with all foreign exchange rules and regulations applicable to the Participant.
In addition, the Participant also agrees to take any and all actions, and
consents to any and all actions taken by the Company and its Subsidiaries, as
may be required to allow the Company and its Subsidiaries to comply with all
applicable laws, rules and regulations in the Participant’s country of residence
(and country of employment, if different). Finally, the Participant agrees to
take any and all actions as may be required to comply with the Participant’s
personal legal and tax obligations under all applicable laws, rules and
regulations in the Participant’s country of residence (and country of
employment, if different).
17.    Code Section 409A. The Option is intended to be exempt from Section 409A
of the Code.
18.    No Right to Continued Employment. Nothing contained in the Plan or this
Agreement shall confer upon the Participant any right to continued employment
nor shall it interfere in any way with the right of the Employer to terminate
the employment of the Participant at any time.
19.    Discretionary Nature of Plan; No Vested Rights. The Participant
acknowledges and agrees that the Plan is discretionary in nature and may be
amended, suspended, or terminated by the Company, in its sole discretion, at any
time. The grant of the Option under the Plan is a one-time benefit and does not
create any contractual or other right to receive a grant of a stock option or
any other award under the Plan or other benefits in lieu thereof in the future.
Future grants, if any, will be at the sole discretion of the Company, including,
but not limited to, the form and timing of any grant, the number of shares of
Common Stock subject to the grant, and the vesting provisions. Any amendment,
suspension or termination of the Plan shall not constitute a change or
impairment of the terms and conditions of the Participant’s employment with the
Employer.
20.    Extraordinary Benefit. The value of the Option and any other awards
granted under the Plan is an extraordinary item of compensation outside the
scope of the Participant’s employment (and the Participant’s employment
contract, if any). Any grant under the Plan, including the grant of the Option,
is not part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension, or retirement benefits or similar payments.
21.    Consent to Collection, Use, Processing, and Transfer of Data. Pursuant to
applicable personal data protection laws, the Company and the Employer hereby
notify the Participant of the following in relation to the Participant’s
personal data and the collection, use, processing and transfer of such data in
relation to the Company’s grant of the Option and the Participant’s
participation in the Plan. The collection, use, processing

5

--------------------------------------------------------------------------------



and transfer of the Participant’s personal data is necessary for the Company’s
administration of the Plan and the Participant’s participation in the Plan. The
Participant’s denial and/or objection to the collection, use, processing and
transfer of personal data may affect the Participant’s participation in the
Plan. As such, the Participant voluntarily acknowledges and consents (where
required under applicable law) to the collection, use, processing and transfer
of personal data as described herein.
The Company and the Employer hold certain personal information about the
Participant, including name, home address and telephone number, date of birth,
social security number or other employee identification number, salary,
nationality, job title, any shares of Common Stock or directorships held in the
Company, details of all stock options, or any other awards or entitlement to
shares of Common Stock awarded, canceled, purchased, vested, unvested or
outstanding in the Participant’s favor, for the purpose of managing and
administering the Plan (“Data”). The Data may be provided by the Participant or
collected, where lawful, from third parties, and the Company and the Employer
each will process the Data for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan. The Data
processing will take place through electronic and non-electronic means according
to logic and procedures strictly correlated to the purposes for which the Data
is collected and with confidentiality and security provisions as set forth by
applicable laws and regulations in the Participant’s country of residence (and
country of employment, if different). Data processing operations will be
performed minimizing the use of personal and identification data when such
operations are unnecessary for the processing purposes sought. Data will be
accessible within the Company’s organization only by those persons requiring
access for purposes of the implementation, administration and operation of the
Plan and for the Participant’s participation in the Plan.
The Company and the Employer each will transfer Data internally as necessary for
the purpose of implementation, administration and management of the
Participant’s participation in the Plan, and the Company and the Employer each
may further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. These recipients may
be located in the European Economic Area, or elsewhere throughout the world,
such as the United States. The Participant hereby authorizes (where required
under applicable law) them to receive, possess, use, retain and transfer the
Data, in electronic or other form, for purposes of implementing, administering
and managing the Participant’s participation in the Plan, including any
requisite transfer of such Data as may be required for the administration of the
Plan and/or the subsequent holding of shares of Common Stock on the
Participant’s behalf by a broker or other third party with whom the Participant
may elect to deposit any shares of Common Stock acquired pursuant to the Plan.
The Participant may, at any time, exercise his or her rights provided under
applicable personal data protection laws, which may include the right to (a)
obtain confirmation as to the existence of the Data, (b) verify the content,
origin and accuracy of the Data, (c) request the integration, update, amendment,
deletion, or blockage (for breach of applicable laws) of the Data, and (d)
oppose, for legal reasons, the collection, processing or transfer of the Data
which is not necessary or required for the implementation, administration and/or
operation of the Plan and the Participant’s participation in the Plan. The
Participant may seek to exercise these rights by contacting the Employer’s local
Human Resources Manager or the Company’s Human Resources Department.
22.    Private Placement. The grant of the Option is not intended to be a public
offering of securities in the Participant’s country of residence (and country of
employment, if different). The Company has not submitted any registration
statement, prospectus or other filing with the local securities authorities
(unless otherwise required under U.S. or local law) and the grant of the Option
is not subject to the supervision of the local securities authorities (unless
otherwise required under U.S. or local law).
23.    Electronic Delivery of Documents. The Company may, in its sole
discretion, decide to deliver any documents related to the Option or other
awards granted to the Participant under the Plan by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate

6

--------------------------------------------------------------------------------



in the Plan through an on-line or electronic system established and maintained
by the Company or a third party designated by the Company.
24.    English Language. The Participant acknowledges and agrees that it is the
Participant’s express intent that this Agreement, the Plan and all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to the Option, be drawn up in English. If the Participant has received
this Agreement, the Plan or any other documents related to the Option translated
into a language other than English, and if the meaning of the translated version
is different than the English version, the English version shall control.
25.    Addendum. Notwithstanding any provisions herein to the contrary, the
Option shall be subject to any special terms and conditions for the
Participant’s country of residence (and country of employment, if different), as
may be set forth in an addendum to this Agreement (the “Addendum”). Further, if
the Participant transfers the Participant’s residence and/or employment to
another country, the special terms and conditions reflected in the Addendum, if
any, for such country will apply to the Participant to the extent the Company
determines, in its sole discretion, that the application of such terms and
conditions is necessary or advisable in order to comply with local laws, rules
and regulations or to facilitate the operation and administration of the Option
and the Plan (or the Company may establish alternative terms and conditions as
may be necessary or advisable to accommodate the Participant’s transfer). In all
circumstances, any applicable Addendum shall constitute part of this Agreement.
26.    Additional Requirements. The Company reserves the right to impose other
requirements on the Option, any shares of Common Stock acquired pursuant to the
Option and the Participant’s participation in the Plan to the extent the Company
determines, in its sole discretion, that such other requirements are necessary
or advisable in order to comply with local laws, rules and regulations or to
facilitate the operation and administration of the Option and the Plan. Such
requirements may include (but are not limited to) requiring the Participant to
sign any agreements or undertakings that may be necessary to accomplish the
foregoing.
27.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties’ respective heirs, legal representatives successors and
assigns.
28.    Governing Law/Severability. All questions concerning the construction,
validity and interpretation of the Option and the Plan shall be governed and
construed according to the laws of the Commonwealth of Kentucky, without regard
to the application of the conflicts of laws provisions thereof. Any disputes
regarding the Option or the Plan shall be brought only in the state or federal
courts of the Commonwealth of Kentucky. In the event that any provision of this
Agreement shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
29.    Entire Agreement. This Agreement is the entire agreement between the
parties hereto, and all prior oral and written representations are merged into
this Agreement. The headings in this Agreement are inserted for convenience and
identification only and are not intended to describe, interpret, define or limit
the scope, extent, or intent of this Agreement or any provision hereof.
30.    By accepting the grant of the Option, the Participant acknowledges that
the Participant has read this Agreement and the Plan, and specifically accepts
and agrees to the provisions therein.

7